Citation Nr: 0531693	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-37 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability 
evaluation for service-connected cervical muscle strain.

2.  Entitlement to service connection for a right wrist 
disorder, including as secondary to a service-connected 
cervical muscle strain.

3.  Entitlement to service connection for a left wrist 
disorder, including as secondary to a service-connected 
cervical muscle strain.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1998 to June 1999.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions prepared by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The claims listed on 
the title page of this REMAND were last before the Board in 
February 2005, and were Remanded at that time.  The claims 
return to the Board following that Remand.

In his December 2003 substantive appeal, the veteran 
requested a hearing before the Board.  The undersigned 
Veterans Law Judge conducted the requested hearing before the 
Board in November 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the REMAND portion of its February 2005 decision, the 
Board noted that, at his hearing before the Board, the 
veteran indicated that he was willing to appear for 
examination of the cervical muscles, and he requested that 
examination of his right and left wrists be rescheduled as 
well.  The Board noted that, if the veteran did not appear 
for scheduled examination, rescheduling would require a 
showing of good cause for failure to appear.  The Board 
directed that documentation of the notification to the 
veteran of the scheduled examination(s) be associated with 
the claims file if the veteran did not appear for scheduled 
VA examination.  

The claims file reflects that, on June 27, 2005, the veteran 
discussed transportation issues for his upcoming VA 
examination at the Columbia, South Carolina VA Medical Center 
(VAMC) with a medical administrative assistant at that 
facility.  The claims file reflects that VA examinations for 
the veteran were requested on June 29, 2005.  However, the 
claims file does not reflect that any telephone contact to 
the veteran was initiated after the examination dates and 
times were scheduled.  

The claims file reflects that the veteran did not appear for 
VA examinations scheduled for July 6, 2005 and July 9, 2005.  
When a supplemental statement of the case was issued in late 
July 2005, the veteran responded a few days later, in late 
July 2005.  The veteran strenuously contended that he had 
never received notice of the date and time of the 
appointments scheduled for him.

The veteran's representative, in a lengthy argument dated in 
October 2005, argues that, since the VA examinations were 
requested on June 29, 2005, there was too little time for the 
examination notices to be printed, mailed, and received by 
the veteran prior to the scheduled examination dates in early 
July 2005.  The representative argues that the veteran should 
be afforded another opportunity for VA examination.

The representative notes, in particular, that there is no 
evidence of record which establishes that notices of the 
scheduled examinations were sent to the veteran prior to the 
examination.  As the representative notes, the only date 
which appears on the examination notices of record is the 
date the notices were printed for association with the claims 
files, in September 2005.  As the representative has 
requested another VA examination, and as there is no evidence 
of record which would establish that notice of the date and 
time of the scheduled examinations was provided to the 
veteran prior to the examinations, the veteran should be 
afforded another opportunity to appear for VA examinations.  

On REMAND, the claims file should reflect that the veteran 
has been provided with notice of the exact date and time of 
the scheduled VA examination, as well as the location, and 
the evidence should establish that the notice of examination 
was issued at least two weeks prior to the date the veteran 
is to appear for examination.  A copy of the notice of the 
scheduled VA examination should also be sent to the veteran's 
representative prior to the examination.  

Any additional actions which may be required as a result of 
changes in interpretation of the Veterans Claims Assistance 
Act of 2000 which may be issued after the date of this Board 
decision should also be completed.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Afford the veteran an opportunity to 
identify any evidence he wants VA to 
attempt to obtain.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  Advise the 
veteran that it is his responsibility to 
identify any evidence, of any type, he 
wants VA to attempt to obtain.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  If there are any additional 
documents, reports, or types of records 
which might substantiate his claims, he 
should identify such records.  In any 
event, the veteran should be specifically 
asked to provide any evidence in his 
possession or to identify any evidence 
that might be obtained that might 
substantiate his claims on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should again be offered 
the opportunity to identify any 
additional VA or non-VA care for a right 
or left wrist or cervical muscle strain 
or spine disorder since November 2004.  
In particular, the veteran should be 
asked to indicate whether he has received 
further private chiropractic or other 
treatment.  

The AMC should ascertain whether all VA 
treatment records for the relevant period 
have been obtained.  In this case, the 
relevant period is from June 1999 to the 
present.  

3.  The veteran should be afforded the 
opportunity to submit alternative 
evidence regarding the severity of his 
cervical muscle strain from June 1999 to 
the present, including, but not limited 
to, statements from individuals or 
employers, friends, or others who may 
have observed relevant symptoms, Social 
Security Administration records as to the 
veteran's yearly earnings (earning 
report), or any other evidence which 
might substantiate the veteran's 
contentions. 

4.  The veteran should be scheduled for 
VA examination(s) of the spine and 
cervical muscles and of the right and 
left wrists as detailed in paragraph 5, 
below.  The claims files should establish 
that written notice reflecting the time, 
date, and place of examination(s) has 
been issued to the veteran at least two 
weeks prior to the scheduled 
appointment(s).  The record should also 
include a specific notation as to whether 
any notice that was sent was returned as 
undeliverable, and any undelivered mail 
should be associated with the claim file.

The veteran's representative should be 
provided with a copy of the examination 
notice at the same time the notice is 
issued to the veteran.  The 
representative should be asked to contact 
the veteran prior to the scheduled 
appointment(s) in order to help insure 
the veteran's attendance at any scheduled 
examination.  

The veteran is hereby notified that it is 
his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The AMC 
should also notify the veteran of his 
responsibility to report for VA 
examination, and notify the veteran that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of a claim.  38 C.F.R. 
§ 3.655 (2005). 

5.  The appellant should be scheduled for 
VA examination(s) of the spine and 
cervical muscles, and the right and left 
wrists, including orthopedic examination 
and neurological examination related to 
the relationship between the wrists and 
the spine.  The claims file should be 
made available to and pertinent documents 
therein reviewed by each examiner in 
connection with the examination.  Any 
indicated tests should be accomplished.  
The examiner(s) should describe 
subjective complaints and should describe 
all objective findings or symptoms of a 
disorder of the cervical spine affected 
by the muscles of the cervical spine or 
causing the cervical muscle strain.  

The examiner(s) must render an opinion as 
to the severity of the service-connected 
cervical muscle strain.  

The examiner(s) should provide an opinion 
as to whether the veteran has a disorder 
of the right wrist or of the left wrist 
which is etiologically related to or 
secondary to the service-connected 
cervical muscle strain.  

6.  Thereafter, the claims should be 
reviewed and readjudicated, with 
consideration given to the holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999) pertaining to staged ratings as to 
the claim for an increased (compensable) 
initial evaluation for a service-
connected cervical muscle strain.  If any 
determination remains adverse to the 
veteran, a supplemental statement of the 
case should be issued.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

